Citation Nr: 0413492	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-24 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to July 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which established service connection for migraine 
headaches, evaluated as 10 percent disabling effective April 
25, 2002.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The record tends to reflect that the veteran's migraine 
headaches more nearly approximate of the criteria of 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.


CONCLUSION OF LAW

The criteria for a 30 percent rating for the veteran's 
service-connected migraine headaches are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held that a VCAA notice must be provided to a claimant before 
the " initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  

Here, the RO sent preadjudication notice to the veteran in 
May 2002, which was clearly prior to the May 2003 rating 
decision.  This correspondence specifically referred to the 
VCAA, informed the veteran of what was necessary to establish 
service connection for migraine headaches, of what 
information and evidence she must submit, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in her possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holdings in 
Quartuccio, supra, and Pelegrini, supra.  

The Board acknowledges that the correspondence did not 
specifically address a claim for a higher initial rating.  
However, VA's Office of General Counsel indicated in 
VAOPGCPREC 8-2003 that when VA receives a Notice of 
Disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue an SOC if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  
Precedential opinions of VA's General Counsel are binding on 
the Board.  38 U.S.C.A. § 7104(c).  The Board further notes 
that the June 2003 Statement of the Case (SOC) included the 
criteria for a higher initial rating.  Based on the 
foregoing, the Board finds that the veteran was notified and 
aware of what information and evidence was needed to 
substantiate her claim, as well as what information and 
evidence she must submit, what information and evidence will 
be obtained by VA, and the need for her to submit any 
evidence in her possession that was relevant to the claim.  
Therefore, the duty to notify has been satisfied.  

Regarding the duty to assist, the Board notes that it does 
not appear that the veteran has identified any pertinent 
evidence that has not been obtained or requested by the RO.  
She has also been accorded a VA neurologic examination in 
conjunction with this case, and she has not indicated that 
the disability has increased in severity since this 
examination.  Further, both she and her representative have 
been accorded the opportunity to present evidence and 
argument in support of her claim, and she specifically 
indicated that she did not want a hearing before the Board 
with respect to this case.  Thus, the Board concludes that 
the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran contends, in essence, that her 
service-connected migraine headaches are more disabling than 
contemplated by the 10 percent rating.  In an April 2002 
statement, she reported that she was on medication for pain 
and nausea, that she had had to leave work about 15 times 
during the past year; that most of the time she would try to 
continue to do her job and fight through the pain; and that 
when her headaches got severe, she would go to bed in a dark 
room, and could not even move.  In her May 2003 Notice of 
Disagreement, she noted that she had not missed work that 
month, but was a single parent and sometimes she just had to 
work through the pain.  She reiterated that when she had a 
serious headache she had no choice but to go to bed in a dark 
room.  Further, she asserted that sleep and pain medication 
were the only things that eased her pain.  She also asserted 
that she should be rated as 30 percent.  Thereafter, in her 
August 2003 VA Form 9 (Appeal to the Board), she reported 
that she had to go to bed due to her headaches at least 2 to 
3 times per week.  Moreover, she stated that she had 
medication, so did not have to go to a doctor, and that she 
usually did not feel like she could sit in an emergency room 
to see a doctor.  However, she reported that she had gone to 
the emergency room in the later part of 2002, and that the 
doctor wanted to admit her but she refused because she did 
not have anyone to stay with her children.

The veteran's head and neurologic condition were clinically 
evaluated as normal on her June 1992 expiration of term of 
service examination.  However, on her concurrent Report of 
Medical History, she indicated that she had experienced 
recurrent headaches.  These headaches were described as 
constant, occurring about 4 times per week, and it was noted 
that they had not been treated.

The evidence on file also includes post-service medical 
records which, collectively, cover a period from 1995 to 
2003.

An April 1996 VA general medical examination found the 
veteran's neurological system to be normal.

Records from May 1998 reflect that the veteran complained, in 
part, of headaches.  Subsequent records from July 1998 
document an episode where she complained of a headache that 
was of such severity that she could not work that day.

Records from September 2001 reflect that the veteran sought 
emergency room treatment for complaints of dizziness, and 
lightheadedness of 2 days duration.  Further, she reported 
headache, nausea, and a small amount of vomiting in late 
August.

Records from November 2001 note that the veteran complained 
of a headache of 4 days duration.  She also reported that she 
had had this type for more than 1 year/ high stress/ not 
typical of migraine.  Neuro-cerebral, mental status, and 
motor sensory systems were all found to be normal.  Overall 
assessment was tension headache.

In April 2003, the veteran underwent a VA neurologic 
examination in conjunction with this case.  At this 
examination, she reported that she began having headaches 
approximately 15 years earlier while on active duty.  She 
reported that she experienced them about 3 to 4 times per 
week, and that they would last about 2 to 3 days.  Further, 
she reported that they were sometimes located in the top, 
sometimes in the occipital area, and sometimes allover.  She 
also reported that the pain was sometime sharp, sometime 
dull, sometimes steady, and sometimes throbbing.  Moreover, 
she reported that it was aggravated by noise, and relieved 
somewhat by taking Motrin.  Regarding treatment, she reported 
that she had gone to the VA and had been given some pills 
which seemed to help, but it made her stomach upset.  She 
reported that the headaches had not changed in intensity, 
duration, or frequency.  However, there was no aura, and they 
were not associated with nausea.  With respect to work, she 
reported that she had been employed in a military commissary 
for 3 years, and that during this period she missed work 
about 2 times a month because of headaches.  In addition, she 
had been with a cleaning service for about 3 weeks, and had 
not missed any work.   She reported that she usually toughed 
it out when she had headaches, and could drive a car if she 
absolutely had to when she had a headache.

Examination of the cranial nerves was as follows: II - vision 
grossly within normal limits; III, IV, and XI were intact to 
all extraocular movements; X and XII were intact to facial 
muscle strength testing, while facial sensory testing was 
intact to light touch; IX, X, XI, and XII - voice, gag, and 
swallow were within normal limits.  In addition, examination 
of the motor system showed there was no asymmetry, 
involuntary movements, weakness, or atrophy.

Based on the foregoing, the examiner diagnosed migraine 
headaches.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Migraine headaches are evaluated pursuant to the criteria 
found at 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under 
this Code, a noncompensable (zero percent) disability rating 
is assigned for less frequent attacks than for a 10 percent 
rating.  A 10 percent disability evaluation is warranted for 
characteristic prostrating attacks, averaging one in 2 months 
over the last several months.  A 30 percent disability rating 
is assigned for migraine headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent rating is 
assigned for migraine with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  


Analysis.  In the instant case, the Board finds that the 
severity of the veteran's migraine headaches more nearly 
approximates the criteria for a 30 percent rating under 
Diagnostic Code 8100.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Here, the veteran has reported recurrent migraine headaches 
occurring approximately 3 to 4 times per week, and lasting 
several days in duration.  Further, she has reported that she 
takes pain medication for her headaches, and that she has 
missed work due to the severity thereof.  The medical records 
from July 1998 document an episode where she reported her 
headache was of such severity she could not go to work that 
day.  Moreover, she reported that she had to go to bed due to 
her headaches at least 2 to 3 times per week.  

The Board notes that the veteran has also reported that most 
of the time she is able to continue to work despite the pain 
from her headaches, and that she could drive a car if she 
absolutely had to when she had a headache.  Further, the 
record does not indicate frequent episodes of treatment for 
this disability.  However, she has also reported that she had 
no choice but to work, as she was a single mother with 
children to support.  For similar reasons, she did not seek 
treatment on a frequent basis.  Moreover, she has reported 
that she had medication, so did not have to go to a doctor, 
and that she usually did not feel like she could sit in an 
emergency room to see a doctor.  

The rating criteria do not define "prostrating," and the 
Court has not undertaken to define "prostrating".  Cf. 
Fenderson, supra (in which the Court quotes Diagnostic Code 
8100 verbatim but does not specifically address the matter of 
what is a prostrating attack.).  By way of reference, the 
Board notes that according to WEBSTER'S NEW WORLD DICTIONARY 
OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."  A very similar definition is found in 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 
1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."  

In the instant case, it does not appear from the medical 
evidence that her headaches have been explicitly described as 
manifest by prostrating attacks.  Nevertheless, the veteran 
asserted on her August 2003 VA Form 9 that she had to go to 
bed due to her headaches at least 2 to 3 times per week.  
More importantly, she reported at her April 2003 VA 
neurologic examination that during the 3 year period she was 
employed in a military commissary she missed work about 2 
times a month because of headaches.  This would appear to 
qualify as a prostrating attack for VA purposes.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.  
Further, as stated above, it is VA policy to resolve any 
reasonable doubt regarding the degree of disability in favor 
of the claimant (38 C.F.R. § 4.3), and that where there is a 
question as to which of two evaluations apply, assigning a 
higher of the two where the disability picture more nearly 
approximates the criteria for the next higher rating 
(38 C.F.R. § 4.7).

Resolving the benefit of the doubt in favor of the veteran, 
the Board finds that her service-connected migraine headaches 
more nearly approximates the criteria of characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  Accordingly, she is entitled 
to a 30 percent rating under Diagnostic Code 8100.  38 C.F.R. 
§ 4.124a.

As the benefit-of-the-doubt rule was necessary for the 
veteran to be entitled to a 30 percent rating in the instant 
case, it would appear axiomatic that she is not entitled to a 
higher rating under the pertinent Diagnostic Code.  Moreover, 
she does not satisfy the criteria for the next higher rating 
of 50 percent because the record does not reflect that her 
migraine headaches are manifest by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  In pertinent part, the Board notes 
that despite the fact that she reported weekly recurrent 
headaches of several days duration, she has also reported 
that for the most part she has been able to continue to work.  
Further, the record indicates that she is currently employed.  
As such, it does not appear from the record that these 
attacks are completely prostrating, nor productive of severe 
economic inadaptability.  

For the reasons stated above, the Board finds that the 
veteran is entitled to a schedular rating of no more than 30 
percent for her service-connected migraine headaches.  In 
making this determination, the Board notes that it considered 
the applicability of "staged" ratings pursuant to 
Fenderson, supra.  However, a thorough review of the record 
does not show any distinctive periods where she met or nearly 
approximated the criteria for a rating in excess of 30 
percent under Diagnostic Code 8100.

As an additional matter, the Board notes that review of the 
record does not reveal that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash, 8 Vet. App. at 227.

Having reviewed the record with these mandates in mind, the 
Board concludes that no further action on this question is 
necessary.  Initially, the Board notes that while the veteran 
has been treated for her headaches on an outpatient basis, 
there is no record of any periods of hospitalization because 
of this disability.  The Board also finds that, to the extent 
the headaches interfere with employment, she is adequately 
compensated by the schedular rating.  As indicated above, 
even though she reported that she missed work approximately 
twice a month over a 3 year period, she reported that for the 
most part she has been able to continue to work, and the 
record indicates that she is currently employed.  Therefore, 
the evidence does not support a finding of marked 
interference with employment due to the veteran's chronic 
headaches so as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a 30 percent rating for migraine headaches is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



